 1
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                    SOUTHERN DISTRICT OF CALIFORNIA
 9
10
11 In re SEQUENOM, INC.                     Lead Case No. 16-cv-02054-JAH-BLM
   STOCKHOLDER LITIGATION
12                                          CLASS ACTION
13                                          ORDER GRANTING DEFENDANTS’
     This Document Relates To:              MOTION TO STAY
14
          ALL ACTIONS.
15
16
17
                                     INTRODUCTION
18
19        Pending before the Court are Defendant Sequenom, Inc.’s (“Sequenom” or
20 “Defendnat”) Motion to Dismiss and Motion to Stay. (Doc. Nos. 56, 90). Also
21 pending are Defendant’s Requests for Consideration of Documents and Judicial
22 Notice in support of its pending motion to dismiss and Plaintiffs’ Motion to Strike
23 (Doc. Nos. 56-29, 62, 65). The motions are fully briefed. See Doc. Nos. 62- 65. The
24 Court found these motions suitable for determination on the papers submitted and
25 without oral argument. Civ LR 7.1(d.1). For the reasons set forth below, the Court
26 GRANTS Defendants’ motion to stay the action pending the Supreme Court’s
27 decision in Emulex Corp. v. Varjabedian, --- S. Ct. ----, 2019 WL 98542 (2019).
28                                          1                       16-cv-02054-JAH-BLM
 1                                         BACKGROUND
 2        In this shareholder class action lawsuit, the First Consolidated Amended Class
 3 Action Complaint (“FAC”) alleges that Sequenom and eight of its former board
 4 members violated sections 14(e) and 20(a) of the Securities Exchange Act of 1934
 5 (“Exchange Act”) by issuing a false and misleading recommendation statement
 6 advising Sequenom shareholders to tender their shares pursuant to a tender offer.
 7 Doc. No. 54. Plaintiffs further allege that Defendants offered flawed and unreliable
 8 financial projections as the most accurate view of the company’s prospects.
 9         Defendant Sequenom and Defendants Kenneth F. Buechler (“Buechler”),
10 Myla Lai-Goldman (“Lai-Goldman”), Richard A. Lerner (“Lerner”), Ronald M.
11 Lindsay (“Lindsay”), Catherine J. Mackey (“Mackey”),O’Boyle, David Pendarvis
12 (“Pendarvis”), Charles P. Slacik (“Slacik”) and Dirk van den Boom (“van den
13 Boom”) (collectively, “ Individual Defendants”) filed a 12(b)(6) motion to dismiss,
14 challenging Plaintiffs’ complaint for failure to adequately plead: (1) falsity, (2)
15 scienter, and (3) loss causation.
16        Since the filing of Defendants’ motion to dismiss, the parties have filed
17 multiple notices of controlling, persuasive, and not so persuasive authority from
18 various courts. See doc. nos. 66, 73, 78, 79, 84 (notices of recent authority); see also
19 doc. nos. 67, 77, 80, 82, 85, 89 (responses). The most recent response notified this
20 Court that the Supreme Court granted certiorari to review the Ninth Circuit decision
21 in Varjabedian v. Emulex Corp., 888 F.3d 399 (9th Cir. 2018) (“Varjabedian”). Doc.
22 No. 89; Emulex Corp. v. Varjabedian, --- S. Ct. ----, 2019 WL 98542 (2019). Despite
23 contrary holdings in five other circuits, the Ninth Circuit held in Varjabedian that
24 claims under Section 14(e) of the Exchange Act do not require a showing of scienter;
25 only negligence. See Varjabedian, 888 F.3d at 404-405. The grant of certiorari
26 prompted Defendants to file a motion to stay pending the Supreme Court decision.
27
28                                            2                         16-cv-02054-JAH-BLM
 1 Doc. No. 90. Defendants’ motion to dismiss and motion to stay are now before the
 2 Court.
 3                                      LEGAL STANDARD
 4         A court’s power to stay proceedings is incidental to its inherent power to
 5 control the disposition of its cases in the interests of efficiency and fairness to the
 6 court, counsel, and litigants. Landis v. N. Am. Co., 299 U.S. 248, 254–55 (1936). In
 7 the interest of judicial economy, a stay may be granted pending the outcome of other
 8 legal proceedings related to the case. Leyva v. Certified Grocers of Cal., Ltd., 593
 9 F.2d 857, 863–64 (9th Cir. 1979). The exercise of discretion is appropriate when the
10 resolution of another matter will have a direct impact on the issues before the court,
11 substantially simplifying issues presented. Mediterranean Enters v. Ssangyong
12 Corp., 708 F.2d 1458 (9th Cir. 1983); San Diego Padres Baseball P’ship v. United
13 States, 2001 WL 710601, at (S.D. Cal. May 10, 2001).
14        The “proponent of a stay bears the burden of establishing its need.” Clinton v.
15 Jones, 520 U.S. 681, 708 (1997) (citation omitted). In determining whether a stay is
16 appropriate, the court “must weigh competing interests and maintain an even
17 balance.” Landis, 299 U.S. at 254–55. These competing interests include:
18        [T]he possible damage which may result from the granting of a stay, the
          hardship or inequity which a party may suffer in being required to go forward,
19        and the orderly course of justice measured in terms of the simplifying or
20        complicating of issues, proof, and questions of law which could be expected
          to result from a stay.
21
22 CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at
23 254–55). “[A] stay should not be granted unless it appears likely the other
24 proceedings will be concluded within a reasonable time.” Dependable Highway
25 Express, Inc. v. Navigators Ins. Co., 498 F.3d 1059, 1066 (9th Cir. 2007) (quoting
26 Leyva, 593 F.2d at 864).
27
28                                            3                        16-cv-02054-JAH-BLM
 1                                          DISCUSSION
 2        Defendants argue that this Court’s determination of the scienter issue raised
 3 in the motion to dismiss will be directly impacted by the Supreme Court’s decision
 4 in Varjabedian. Defendants further contend that a stay in this matter would promote
 5 judicial economy, simplify the issues in this case, and avoid the unnecessary risk of
 6 the Court applying a legal standard that may change if the Ninth Circuit’s decision
 7 is reversed. In response, Plaintiffs argue that Defendants have not made a showing
 8 of hardship or inequity in being required to go forward. Plaintiffs have previously
 9 argued (in opposition to Defendants’ motion to dismiss) that their Complaint meets
10 the higher “scienter” standard. Plaintiffs maintain that since the scienter issue has
11 been fully briefed, a reversal of Varjabedian by the Supreme Court would not change
12 the parties’ positions. However, it is Defendants’ contention that the current state of
13 the law, under the Ninth Circuit holding in Varjabedian, calls for supplemental
14 briefing on whether Plaintiff has sufficiently alleged negligence. Such briefing
15 would require the expenditure of additional time and resources, by both the Court
16 and the parties, which may ultimately prove to be unnecessary.
17        In consideration of the competing interests and in light of the Supreme Court’s
18 grant of certiorari, the Court finds that a stay is warranted. The Supreme Court’s
19 decision will determine the appropriate pleading standard for a disputed element of
20 Plaintiff’s Section 14(e) claim. It would be inconsistent with judicial principles of
21 efficacy if litigation continued in this action, requiring additional briefing on, and
22 adjudication of, issues using a standard of law currently in flux. Plaintiffs do not
23 dispute that the Supreme Court’s decision will have a direct impact on the issues
24 before this Court, nor do they identify any harm which may result from the granting
25 of a stay. On the contrary, if the stay is not granted, both parties would be prejudiced
26 if the decision reached by the Supreme Court required additional expense and effort
27 in this case by virtue of the case proceeding forward without awaiting its decision.
28                                            4                         16-cv-02054-JAH-BLM
 1        The Supreme Court has set oral argument in Emulex v. Varjabedian for April
 2 15, 2019.1 Therefore, the issue presented will likely be determined within in a
 3 reasonable time. See Leyva, 593 F.2d at 864. The stay will neither be long nor
 4 indefinite. See Young v. I.N.S., 208 F.3d 1116, 1119 (9th Cir. 2000). Accordingly,
 5 the Court defers ruling on Defendants’ motion to dismiss and request for judicial
 6 notice pending resolution of the Varjabedian case and GRANTS Defendants’
 7 motion to stay the entire action.
 8
          IT IS SO ORDERED.
 9
10
11 DATED: March 12, 2019
                                               ____________________________
12
                                               HON. JOHN A. HOUSTON
13                                             UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26 1See
   https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/pub
27 lic/18-459.html
28                                         5                       16-cv-02054-JAH-BLM
